943 So. 2d 1027 (2006)
Jimmy Eugene BARBER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-5004.
District Court of Appeal of Florida, Second District.
December 22, 2006.
James Marion Moorman, Public Defender, and Judith Ellis, Assistant Public Defender, Bartow, for Appellant.
Jimmy Eugene Barber, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Jonathan P. Hurley, Assistant Attorney General, Tampa, for Appellee.
STRINGER, Judge.
We affirm Barber's convictions and sentences in circuit court case numbers 05-CF-6788, 05-CF-7028, 05-CF-7029, 05-CF-7030, 05-CF-7032, 05-CF-7033, 05-CF-10723, and 05-CF-11124 without further comment. As to circuit court case number 05-CF-7027, we affirm Barber's convictions and sentences without prejudice to Barber filing a timely motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. See Burgess v. State, 831 So. 2d 137 (Fla.2002); Barfield v. State, 871 So. 2d 929 (Fla. 5th DCA 2004).
Affirmed.
NORTHCUTT and LaROSE, JJ., Concur.